Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 01, 2022 has been entered.
 
Response to Amendment
2.	Claims 1-3, 30, 68, 87, 88, 167 and 172-178 have been canceled and claims 179-198 added as requested in the amendment filed on July 01, 2022. Following the amendment, claims 179-198 are pending in the instant application.
3.	Claims 179-198 are under examination in the instant office action.
4.	Claim 183 is objected to as being recited as a continuation of claim 182. Appropriate correction is required.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.

Information Disclosure Statement
	6.	The information disclosure statement filed on July 01, 2022 fails to comply with 37 CFR 1.98 (b)(5), which requires the following: 
 (b)(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.
For proper citation of web based/electronic documents, see MPEP 707.05(e) IV.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 187 and 193-196 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claims 187 and 193 are vague and ambiguous for reference to a “third edition of International Classification of Headache Disorders (ICHD-3)” within the claims. See MPEP 2173.05(s), which states, “Where possible, claims are to be complete in themselves. […] Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)”.	
9.	Claims 194-196 recite different resulting clinical effects of an active step of administering anti-CGRP antibody; however, fail to provide any material, manipulative or physical difference between the steps practiced within base claim 179 and dependent claims 194-196. Thus, the claims are interpreted as either duplicate claims or not further narrowing claims, thus rendering the claimed subject matter indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
10.	Claim(s) 179-198 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174754, June 22, 2017 (the ‘754 document) for reasons of record as applied to previously presented claims in section 19 of Paper mailed on July 23, 2021 and section 8 of Paper mailed on January 14, 2022. 
Claims 179-198 encompass methods of treating medication overuse headache (MOH) in a patient by administering an effective amount of anti-CGRP antibody, wherein MOH is further limited to different medications as specifically recited within dependent claims. As fully explained earlier, the ‘754 document teaches an antibody that is identical to the antibody of the instant claims, “Eptinezumab” or “VYEPTI”. Further, the ‘754 document fully disclosed the use of the antibody to treat general headaches, cluster headaches, sinus headaches, allergy-induced headaches and chronic headaches, migranous neuralgia, tension headaches, secondary headaches due to an underlying structural problem in the head or neck, cranial neuralgia, as well as pain of various etiology and migraines, see column 3 and the whole document. The only differences between the ‘754 disclosure and the instant claimed invention are, (1) that the’754 document recites the dose as mg/kg unit as opposed to dose of 100 mg to 300 mg of the instant claims, and (2) the ‘754  document does not recite limitations “medication overuse headache” and does not provide a list of all possible medications that are the cause of MOH. 
The Examiner maintains that it would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat medication overuse headache by practicing the methods to treat headaches, pain and migraines by administering the product identical to the one recited within the instant claims, as fully disclosed by the cited art. One of ordinary skill in the art would have been motivated to treat a subject suffering from a headache that is associated with overuse of medication because the cited art fully teaches the treatment of broad range of headache related pathologies, therefore treatment of another type of headache would have been reasonably expected to be successful. Further, as fully explained earlier, adjusting the regimen, or recalculating the dose for appropriate treatment, would have been fully within a grasp of an ordinary practitioner. This makes the instant claimed invention obvious over the cited prior art of record. 
The Declaration of Roger Cody (inventor) under 37 CFR 1.132 filed July 01, 2022 is insufficient to overcome the rejection of claims 179-198 based upon the ‘754 document applied under 35 U.S.C. 103 as set forth in the last Office action for reasons that follow.
The Declaration states at section 14, that “MOH is a secondary headache disease that is distinct from migraine and other headache conditions and diseases” (A), that is “classified as a secondary headache” by ICHD-3 (B), “[T]he etiology and pathology of MOH are different from those of other headaches”. At section 14(D), it is stated that the symptoms of MOH overlap with those of migraine, however, there are several non-overlapping functional changes that characterize MOH. Finally, at section 16 (I), the Declaration explains the results of post-filing data of treating specifically MOH by administration of VYEPTI antibody.
Applicant traverses the rejection essentially by presenting the same line of arguments as provided within the Declaration, pp. 6-11 of the Response. Applicant’s arguments and Declarant’s statement have been fully considered but found to be not persuasive for reasons that follow.
As fully explained above and also earlier, the instant cited prior art explains treatment of various pathological pain-related conditions, and specifically different types of headache and migraine, but fails to recite MOH in particular. If it did, the rejection would have been properly made under 102, anticipation. 
Next, the only reference to treatment of MOH within the instant patent application, as filed, appears within the title and at p. 1. All working examples relate to treatment of migraine, see pp. 98-108, which includes Example 5, “Effects of Ab6 treatment on medication use in chronic and episode migraine patients”, emphasis added. Thus, the instant specification fails to explain treatment of MOH and further fails to identify MOH as a pathology separate from migraine. Applicant is advised that lack of specific protocol on how to practice the invention, as currently in claims, raises issues under 35 U.S.C. 112, lack enablement. Furthermore, lack of enablement at the time of filing cannot be remedied by supplying post-filing data from clinical trials, see Declaration at section 16.
The Examiner maintains that the disclosure of the ‘754 published patent application teaches treatment of pain, headaches and migraines by administration of anti-CGRP antibody −Ab6, Eptinezumab, VYEPTI – in full. 
In KSR International Co. v. Teleflex, Inc., the Supreme Court has stated that
combining prior art elements according to known methods to yield predictable results is
prima facie obvious if the following rationale can be applied:
(1) the prior art includes each element claimed though not necessarily in the same reference.
(2) it was within the technical grasp of one of ordinary skill in the art to combine the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. 
(3) one of ordinary skill in the art would have recognized that the results of such combination were predictable.
(KSR International Co. v. Teleflex, Inc. 127 S. Ct. 1727, 82 USPQ2d 1385, Supreme Court, April 30, 2007).
Therefore, the KSR decision forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, USPQ2d, slip op at 20 (Bd. Pat. Appl. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). If there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. The Examiner maintains that it would have been obvious to a person of ordinary skill in the art to treat MOH pathology by administration of the antibody that is disclosed to be successful in treatment of pain, headache and migraine types of different etiology, stage and course. One of ordinary skill in the art would have seen the treatment of MOH by Ab6 as viable option, especially in view of common or overlapping features in MOH and migraine, and use the prior art as guidance to administer a known drug to treat a headache, although not enumerated within the prior art specifically, and expect a predictable result. Obviousness does not require absolute predictability of success, all that is required is a reasonable expectation of success.
  “If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (2007). 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 179-198 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92,95-98 and 100-104 of copending Application No. 16/860,239; and claims 79-82, 85-93 and 95-99 of copending Application No. 16/793,208 (reference applications). See reasons of record in section 21 of Paper mailed on July 23, 2021 and section 10 of Paper mailed on January 01, 2022. 

Conclusion

12.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
September 6, 2022